DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities:  
With regard to claim 17: The final two lines of claim 17, i.e. lines 12 and 13, should be reformatted to begin in line with lines 3-8. In other words, the indentation of lines 12 and 13 should be changed to match that of lines 3-8.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the top of the reaction vessel" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites steps of “outputting the air from the top of the reaction vessel to a condenser; and condensing the air in a condenser into a distillate form,” in lines 12-13.
As written, this limitation explicitly requires the condensation of air, i.e. a mixture of gases comprising about 79% nitrogen and 21% oxygen. It is unlikely that Applicant’s method actually involves the condensation of air. It is examiner’s understanding that the step of condensing involves instead the condensation of water vapor contained in said air.
Applicant should amend claim 17 to properly claim condensation of water contained in said air rather than the condensation of air itself.
Claim 17 recites “condensing the air in a condenser into distillate form,” in line 13. It is unclear if the recitation of “a condenser” in line 13 refers to the same condenser recited in line 12. 
The fact that line 13 recites “a condenser” rather than --the condenser-- implies that the condenser in line 13 is different than that recited in line 12. However, Examiner’s understanding is that it is Applicant’s intention for the condensers to be the same. Therefore, for the purposes of examination, claim 17 has been interpreted as reciting --the condenser-- rather than “a condenser” in line 13.
Applicant should amend claim 17 to clarify as appropriate. 
Claims 18-28 are rejected due to their dependency on indefinite claim 17.
Claim 21 recites the limitation "the walls of the reaction vessel" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the pressure in the reaction vessel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
With regard to claim 26: The limitations of claim 26 are recited in their entirety in claim 17 (i.e. in lines 10-11 thereof). In view of the forgoing, claim 26 fails to further limit claim 17, upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-20, 26, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salama (US 2015/0298991) in view of Kaufmann (US 5,650,050).
With regard to claims 17, 18, and 26: Salama teaches a method of solar concentration, evaporation, and humidification (abstract), the method comprising:
Receiving salty water from an input source (pipe) 170 (Figure 1, paragraphs [0011]-[0029]).
Storing the salty water in a reaction vessel (conically shaped kettle) 110 having a basin (the bottom portion of the conically shaped kettle, i.e. the portion below hinge 140) (Figure 1, paragraphs [0011]-[0029]).
In Salma, the basin has an open surface which will allow water to evaporate from the basin and rise to the top of the reaction vessel 110, i.e. the open surface of the basin necessarily allows water to evaporate therefrom and rise to the top of the reaction vessel (Figure 1, paragraph [0029]). It is understood that, over time, at least a small amount of water will evaporator from the surface of all water bodies, e.g. water will necessarily evaporate over time from the surfaces of puddles in even cool and/or humid environments. Thus, although it is not explicitly stated, it is understood that at least a portion of the salty water in the basin of Salam will necessarily evaporate from the surface of the basin and rise to a top of the reaction vessel.
Pumping the salty water from the basin to a thermal conductor (a portion of interior wall 115 onto which salty water 172 is sprayed) via pipe 170 and ejector 175 to be vaporized (Figure 1, paragraphs [0011]-[0029]).
Wherein said thermal conductor is heated using a plurality of a plurality of Fresnel lenses 120a-120c (Figure 1, paragraphs [0011]-[0029]).
Although it is not explicitly stated, it is understood that said thermal conductor will have a variable temperature across radial distances from its center, as it is understood that the thermal conductor will have higher temperatures in the vicinity of the focal points of said lenses 120a-120c that in areas outside of said focal points.
Outputting humid air (evaporated water) from the top of said reaction vessel 110 via output vent (alembic) 60 (Figure 1, paragraphs [0011]-[0029]). Note: Salama does not explicitly teach that the alembic removes humid air. However, it is understood that some air will be present in the reaction vessel 110. Thus, the evaporated water removed from the reaction vessel 110 via the output vent 60 will contain some air, and therefore, can be characterized as “humid air”.
Salama is silent to said step of outputting the humid air including outputting said air to a condenser, and to a step of condensing water vapor in said humid air in the condenser into a distillate form.
However, a person having ordinary skill in the art would recognize that such steps are necessary, or at least desirable, as the humid air (evaporated water) will be exiting the reaction vessel 110 of modified Salama while in a gaseous state. A person having ordinary skill in the art would recognize that the water vapor in said humid air will need to be condensed into a liquid before it can be consumed, and thus, would be motivated to provide modified Salama with steps of outputting the humid air into a condenser and condensing water vapor in said humid air within said condenser. 
Kaufmann teaches a water desalinator (abstract), the desalinator comprising a reaction vessel (box type container) 2 for evaporating water, the reaction vessel 2 having an output vent (outlet) 27 configured to remove humid air (evaporated water) from the reaction vessel 2 (Figure 1, Column 2 Line 55-Column 3 Line 17, Column 3 Line 30-Column 4 Line 5); the desalinator further comprising a condenser 10, the condenser comprising a heat exchanger configured to receive humid air (evaporated water) from the output vent 27, wherein the heat exchanger is cooled with a coolant (cooling air) to condense water vapor in the air to generate water having a lower salt and mineral content than that fed to the reaction vessel 2 for evaporation (Figure 1, Column 3 Line 64-Column 4 Line 10). Note: Kaufmann does not explicitly teach that the heat exchanger of the condenser 10 is configured to receive humid air and condense water vapor in said air. However, it is understood that some air will be present in the reaction vessel 2. Thus, the evaporated water removed from the reaction vessel 2 via the output vent 27 and received by and condensed within the condenser 10 will contain some air, and therefore, can be characterized as “humid air”.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Salama in view of Kaufmann by outputting the humid air from the top of the reaction vessel in Salama to a condenser, and condensing the water vapor in said air in the condenser into a distillate form (i.e. a liquid water form), in order to obtain a method capable of condensing the water vapor into a liquid state such that it may be consumed.
With regard to claim 19: The method of modified Salama further comprises repositioning the lenses 120a-120c in dependence on the relative position of the lens to the sun (Salama: Figure 1, paragraphs [0016], [0017], and [0029]).
With regard to claim 20: The salty water is provided to a sprinkler head (ejector) 175 configured to have a variable off-center spray position (Salama: Figure 1, paragraphs [0011]-[0029]).
With regard to claim 28: Modified Salama is silent to a step of closing an input vent while running an extraction fan in the reaction vessel.
However, use of extraction fans is known in the art of water distillation. For example, Kaufmann teaches an exhaust fan 11 configured to extract humid air from the reaction vessel 2 to the condenser 10 (Figure 1, Column 3 Line 55-Column 4 Line 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Salama in view of Kaufman by adding an extraction fan configured to extract humid air from the reaction vessel and a step of running said extraction fan, in order to provide Salama with a means of actively extracting humid air from the reaction vessel into the condenser. In modifying Salama in such a manner, it would have been further obvious to ensure that the reaction vessel were closed at the openable hinge 140 thereof (the openable hinge constituting what can be fairly considered to be an “input vent”) in order to ensure that humid air does not escape from the reaction vessel expect through the output 60 thereof.
By running said extraction fan the pressure in the reaction vessel will necessarily be lowered slightly, i.e. due to draft pulled on the interior of the extraction vessel by the extraction fan in the extraction of humid air therefrom. 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salama in view of Kaufmann as applied to claims 17, 18, and 26 above, and further in view of Powers (US 687,262).
With regard to claim 21: Salama is silent to gathering condensate generated in the reaction vessel using drainage panels, said drainage panels extending from walls of the reaction vessel to an opening under the thermal conductor and configured to direct condensate to a condensate output.
Powers teaches a distillation still (Page 1 Lines 1-15), the still comprising a reaction vessel having a basin (bottom section or boiler) 1 configured to receive water, the basin having an open surface to allow water to evaporate from the basin and rise to the top of the reaction vessel (Figure 1, Page 1 lines 27-101). The reaction vessel further comprises drainage panels (lower conical wall) 6 extending from at least one wall of the reaction vessel to an opening (tube) 10, wherein the drainage panels. are configured to allow evaporated water from the basin 1 to pass and drain any condensation formed above the drainage panels 6 (Figure 1, Page 1 lines 27-101).
A person having ordinary skill in the art would recognize that some water vapor will inevitably condense on the inner walls 115 of the reaction vessel 110 in Salama, e.g. the portions of the inner walls above the highest point thereof sprayed with salty water 172. Such condensation would be understood to be inevitable due to the fact that the reaction vessel 110 tapers to a smaller cross section at the upper end thereof. Thus, water vapor rising from the basin or thermal conductor (the portion of inner wall 115 sprayed with salty water 172 and heated with lenses 120a-c) will necessarily impact on the inner walls 115 in the upper portion of the reaction vessel. Such impact will necessarily lead to at least a small amount of said water vapor being cooled through contact with said inner walls 115 and condensing thereon. A person having ordinary skill in the art would recognize that it would be desirable to collect said condensed water, as said water will have a reduced salinity and mineral content in comparison to the salty water. Therefore, a person having ordinary skill in the art would be motivated to provide a means of collecting said condensed water to the reaction vessel Salama.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Salama in view of Powers by adding a drainage panels above the highest point of said inner walls 115 sprayed with salty water 172 extending from inner walls 115 of the reaction vessel to an opening under the thermal conductor and configured to direct condensate to a condensate output, wherein the drainage panels are configured to allow evaporated water from the basin to pass and drain any condensation formed above the drainage panels, and by adding a step of gathering condensate generated in the reaction vessel using said drainage panels, in order to provide the method of Salama with a means for collecting water condensed on the inner wall 115 of the reaction vessel in the upper portion thereof.

Claims 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salama in view of Kaufmann and Powers, as applied to claim 21 above, and further in view of Takayasu (US 6,500,216).
With regard to claim 22: Modified Salama is silent to gathering condensate from the reaction vessel using sheets suspended from the drainage panels, said sheets configured to trap moisture.
Takayasu teaches an apparatus for desalinating water (abstract), the apparatus comprising a plurality of sheets (nets/screens/cloth) 35 and 37 configured to trap moisture (condensed seawater) and allow said moisture to fall down the sheets, in order to prevent said moisture (condensed seawater) from passing through output vent 22 (Figure 6(2), Column 3 Line 23-Column 14 Line 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Salama in view of Takayasu by suspending sheets from an underside surface of the drainage panels, said sheets being configured to trap moisture (condensed salty water) and allow moisture to fall down said sheets, and by using said sheets in a step of gathering condensate from the reaction vessel, in order to prevent said moisture (condensed salty water) from passing through the output vent.
With regard to claim 24: Modified Salama is silent to gathering condensate from the reaction vessel using wires suspended from the drainage panels, said sheets configured to trap moisture.
Takayasu teaches an apparatus for desalinating water (abstract), the apparatus comprising a plurality of wires (i.e. the strands making up nets/screens) configured to trap moisture (condensed seawater) and allow said moisture to fall down the wires, in order to prevent said moisture (condensed seawater) from passing through output vent 22 (Figure 6(2), Column 3 Line 23-Column 14 Line 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Salama in view of Takayasu by suspending wires (i.e. a plurality of strands forming nets/screens) from an underside surface of the drainage panels, said wires being configured to trap moisture (condensed salty water) and allow moisture to fall down said wires, and by using said wires in a step of gathering condensate from the reaction vessel, in order to prevent said moisture (condensed salty water) from passing through the output vent.

Claims 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salama in view of Kaufmann, Powers, and Takayasu, as applied to claims 22 and 24 above, and further in view of D’Alba et al. (US 2014/0231327), hereafter referred to as D’Alba.
With regard to claim 23: Modified Salama is silent to troughs situated at the bottom of said sheets, said troughs configured to direct condensate to a second output.
However, as discussed in the rejection of claim 6 above, modified Salama comprises sheets which collect condensate (condensed salty water) which drops down to the bottom of said sheets. A person having ordinary skill in the art would recognize that it would be desirable to collect said condensate (condensed salty water) and discharge said condensate from the reaction vessel. Collection troughs in communication with outputs are well known in the art as means of collecting condensate. For example, D’Alba teaches a water purification device (abstract), the device comprising: a trough 218 positioned at the bottom of a transparent dome 202 for collecting water condensed on the inner surface 216 of said transparent dome, and an output (200) in communication with said trough 218 for receiving condensed water therefrom (Figure 2, Paragraph [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Salama in view of D’Alba by adding troughs situated at the bottom of said sheets, said troughs configured to direct condensate to a second output, in order to provide Salama with a means of discharging condensate (condensed salty water) collected on said sheets. 
With regard to claim 25: Modified Salama is silent to troughs situated at the bottom of said wires, said troughs configured to direct condensate to a second output.
However, as discussed in the rejection of claim 6 above, modified Salama comprises wires (strands making up nets/screens) which collect condensate (condensed salty water) which drops down to the bottom of said wires. A person having ordinary skill in the art would recognize that it would be desirable to collect said condensate (condensed salty water) and discharge said condensate from the reaction vessel. Collection troughs in communication with outputs are well known in the art as means of collecting condensate. For example, D’Alba teaches a water purification device (abstract), the device comprising: a trough 218 positioned at the bottom of a transparent dome 202 for collecting water condensed on the inner surface 216 of said transparent dome, and an output (200) in communication with said trough 218 for receiving condensed water therefrom (Figure 2, Paragraph [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Salama in view of D’Alba by adding troughs situated at the bottom of said wires, said troughs configured to direct condensate to a second output, in order to provide Salama with a means of discharging condensate (condensed salty water) collected on said wires. 

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salama in view of Kaufmann as applied to claim 17 above, and further in view of Husson (US 4,660,544).
With regard to claim 27: In modified Salama, the thermal conductor (inner wall of kettle) 110 is a rounded conical shape made of metal such as iron (Salma: abstract, Figure 1, Paragraphs [0011], [0012], and [0029]). 
Modified Salama is silent to the thermal conductor being constructed from at least two materials having different thermal conductivities.
However, the thermal conductor of Salama is heated by solar radiation (Figure 1, Paragraphs [0014] and [0029]). It is notoriously well known in the art to provide an element which is to be heated by solar radiation with a radiation absorbent coating. For example, Husson teaches a solar distillation system (abstract), the system comprising: a thermal conductor (elongate tray) 22 having a heat absorber element 36 disposed thereon, wherein the heat absorber element is formed from opaque black plastic with a non-reflective finish to maximize the capture of solar radiation (Figure 1, Column 2 Lines 24-51).
It would have been obvious to one of ordinary skill in the art to further modify Salama in view of Husson by adding an opaque black plastic coating with a non-reflective finish to the exterior of the thermal conductor in Salama, in order to maximize the capture of solar radiation by said thermal conductor.
In Salama modified as above, the thermal conductor is made of at least two materials, i.e. plastic and metal. Because the materials (metal and plastic) are vastly different, their thermal conductivity is necessarily different.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bell (EP 0099320) teaches a desalination system similar to that claimed by Applicant 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772